Title: From Thomas Jefferson to William Paxton, 1 January 1822
From: Jefferson, Thomas
To: Paxton, William


Dear Sir
Monticello
Jan. 1. 22.
I inclose to you a letter to mr , Leyburn, because I wish you to be informed of it’s contents, and when read I will pray you to contrive it to him by any safe opportunity.After parting with you at the Natural bridge a little reflection made me sensible that the sum of 5. D. which you named as your fee could not possibly be seven the legal fee. I have here turnd to the fee-law and find it was by no means as much as the law allowed, and that even the legal allowance was not the half of what the labor of that particular survey over hollows and precipices was worth. permit me therefore to remit you the inclosed 10. D. bill as a supplement. I am thus late in correcting this error because I have been expecting your notes of the survey which you thought would be here by the time I returned myself. not having recieved them I fear they have miscarried, or perhaps as you thought you would some day survey the course of the creek through my lands, you may retain the survey to insert that.I promised you also a note of my observations of the variation of the needle: you will percieve that from 78. to 96. it advanced East-wardly, and has since been receding towards the true meridian, but with vibrations as unaccountable as the Polar attraction itself is.I salute you with great esteem & respect.Th: Jefferson°′1778.Feb. 5.3–32 East1790.Nov. 3.6–151791.Sep. 20.6–1594.Aug. 3..7–3696.Dec. 4.10–2097.Sep. 13.8–098.Nov. 11.9–1599.Dec. 154–301802.Sep. 13.5–04.Sep. 164–5.Aug. 23.5–258.Sep. 11.3–9Dec. 27.4–1811.July 31.5–25 E.14.Dec. 171–3015.Oct. 9.2–1019.Dec. 7.4–20.July 2.4–4521.May 19.3–